504 F.2d 1379
Eloise INGRAHAM, as next friend etc., et al., Plaintiffs-Appellants,v.Willie J. WRIGHT, I, Individually, etc., et al., Defendants-Appellees.
No. 73-2078.
United States Court of Appeals, Fifth Circuit.
Nov. 27, 1974.

Alfred Feinberg, Miami, Fla., for plaintiffs-appellants.
Frank A. Howard, Jr., Thomas G. Spicer, Leland Stansell, Jr., James A. Smith, Miami, Fla., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 29, 1974, 5 Cir., 1974, 498 F.2d 248).
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.